EXHIBIT 10.1
HIGHWOODS/FLORIDA HOLDINGS, L.P.
(“Landlord”)
and
COMPREHENSIVE BEHAVIORAL CARE, INC.
(“Tenant”)
OFFICE LEASE

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

     
Article 1:
  Basic Definitions and Provisions
 
  a. Premises
 
  b. Term
 
  c. Lease Year
 
  d. Permitted Use
 
  e. Occupancy Limitation
 
  f. Base Rent
 
  g. Rent Payment Address
 
  h. Security Deposit
 
  i. Business Hours
 
  j. After Hours HVAC Rate
 
  k. Parking
 
  l. Notice Addresses
 
  m. Broker
Article 2:
  Leased Premises
 
  a. Premises
 
  b. Common Areas
Article 3:
  Term
 
  a. Commencement and Expiration Dates
 
  b. Delivery of Possession
 
  c. Right to Occupy
Article 4:
  Use
 
  a. Permitted Use
 
  b. Prohibited Equipment in Premises
Article 5:
  Rent
 
  a. Payment Obligations
 
  b. Base Rent
 
  c. Additional Rent
Article 6:
  Security Deposit
Article 7:
  Services by Landlord
 
  a. Base Services
 
  b. Landlord’s Maintenance
 
  c. No Abatement
Article 8:
  Tenant’s Acceptance and Maintenance of Premises
 
  a. Acceptance of Premises
 
  b. Move-in Obligations
 
  c. Tenant’s Maintenance
 
  d. Alterations to Premises
 
  e. Restoration of Premises
 
  f. Landlord’s Performance of Tenant’s Obligations
 
  g. Construction Liens





TT
 
INITIALS
 
LL



1



--------------------------------------------------------------------------------



 



     
Article 9:
  Property of Tenant
 
  a. Personal Property Taxes
 
  b. Removal
Article 10:
  Signs
Article 11:
  Access to Premises
 
  a. Tenant’s Access
 
  b. Landlord’s Access
Article 12:
  Tenant’s Compliance
 
  a. Laws
 
  b. Rules and Regulations
Article 13:
  Insurance Requirements
 
  a. Tenant’s Liability Insurance
 
  b. Tenant’s Property Insurance
 
  c. Certificates of Insurance
 
  d. Insurance Policy Requirements
 
  e. Right to Increase Requirements
 
  f. Landlord’s Property Insurance
 
  g. Mutual Waiver of Subrogation
Article 14:
  Indemnity
Article 15:
  Quiet Enjoyment
Article 16:
  Subordination; Attornment; Non-Disturbance; and Estoppel Certificate
 
  a. Subordination and Attornment
 
  b. Non-Disturbance
 
  c. Estoppel Certificates
Article 17:
  Assignment — Sublease
 
  a. Landlord Consent
 
  b. Permitted Assignments/Subleases
 
  c. Notice to Landlord
 
  d. Prohibited Assignments/Sublease
 
  e. Limitation on Rights of Assignee/Sublessee
 
  f. Landlord’s Right to Collect Sublease Rents Upon Tenant Default
 
  g. Excess Rents
 
  h. Landlord’s Fees
Article 18:
  Damages to Premises
 
  a. Landlord’s Restoration Obligations
 
  b. Tenant’s Restoration Obligations
 
  c. Termination of Lease by Landlord
 
  d. Termination of Lease by Tenant
 
  e. Rent Abatement
Article 19:
  Eminent Domain
 
  a. Effect on Lease
 
  b. Right to Condemnation Award
Article 20:
  Environmental Compliance
 
  a. Tenant’s Responsibility





TT
 
INITIALS
 
LL



2



--------------------------------------------------------------------------------



 



     
 
  b. Liability of the Parties
 
  c. Inspections by Landlord
Article 21:
  Default
 
  a. Tenant’s Default
 
  b. Landlord’s Remedies
 
  c. Landlord’s Expenses
 
  d. Remedies Cumulative
 
  e. No Accord and Satisfaction
 
  f. No Reinstatement
 
  g. Landlord’s Default
Article 22:
  Multiple Defaults
 
  a. Loss of Option Rights
 
  b. Increased Security Deposit
Article 23:
  Bankruptcy
 
  a. Trustee’s Rights
 
  b. Adequate Assurance
 
  c. Assumption of Lease Obligations
Article 24:
  Notices
 
  a. Addresses
 
  b. Form; Delivery; Receipt
Article 25:
  Holding Over
Article 26:
  Right to Relocate
 
  a. Substitute Premises
 
  b. Upfit of Substitute Premises
 
  c. Relocation Costs
 
  d. Lease Terms
Article 27:
  Broker’s Commissions
Article 28:
  Patriot Act Compliance
 
  a. Tenant Representation
 
  b. Not a Prohibited Person
 
  c. No Transactions
 
  d. Certification
Article 29:
  General Provisions/Definitions
 
  a. No Agency
 
  b. Force Majeure
 
  c. Building Standard Improvements
 
  d. Limitation on Damages
 
  e. Satisfaction of Judgments Against Landlord
 
  f. Interest
 
  g. Legal Costs
 
  h. Sale of Premises or Building
 
  i. Time of the Essence
 
  j. Transfer of Security Deposit
 
  k. Tender of Premises





TT
 
INITIALS
 
LL



3



--------------------------------------------------------------------------------



 



     
 
  l. Tenant’s Financial Statements
 
  m. Recordation
 
  n. Partial Invalidity
 
  o. Binding Effect
 
  p. Entire Agreement; Construction
 
  q. Good Standing
 
  r. Terminology
 
  s. Headings
 
  t. Choice of Law
 
  u. Effective Date
Article 30:
  Special Conditions
Article 31:
  Addenda and Exhibits
 
  a. Lease Addendum Number One — Work Letter
 
  b. Lease Addendum Number Two — Additional Rent — Operating Expense Pass
Throughs
 
  c. Lease Addendum Number Three — Intentionally Omitted
 
  d. Lease Addendum Number Four — Intentionally Omitted
 
  e. Lease Addendum Number Five — Tenant Parking Agreement
 
  f. Exhibit A — Premises
 
  g. Exhibit B — Rules and Regulations
 
  h. Exhibit C — Commencement Agreement





TT
 
INITIALS
 
LL



4



--------------------------------------------------------------------------------



 



OFFICE LEASE
          THIS OFFICE LEASE (“Lease”), made this ___ 12th___ day of November,
2008, by and between HIGHWOODS/FLORIDA HOLDINGS, L.P., a Delaware Limited
Partnership, By: Highwoods Properties, Inc., as agent, (“Landlord”) and
COMPREHENSIVE BEHAVIORAL CARE, INC., a Nevada corporation, (“Tenant”), provides
as follows:
          1. BASIC DEFINITIONS AND PROVISIONS. The following basic definitions
and provisions apply to this Lease:

         
a. Premises.
  Rentable Square Feet:   18,489 
 
       
 
  Suite:   101 
 
  Building:   Pavilion
 
  Office Park:   Tampa Bay Park
 
  Street Address:   3405 West Martin Luther King Jr. Blvd.
 
  City/County:   Tampa / Hillsborough
 
  State/Zip Code:   Florida / 33607
 
       
b. Term.
  Number of Months:   24 
 
  Commencement Date:   January 1, 2009
 
  Rent Commencement Date:   January 1, 2009
 
  Expiration Date:   December 31, 2010

          c. Lease Year. The term “Lease Year” shall have the following meaning:
the first Lease Year shall commence as of the Commencement Date and shall end on
the last day of the 12th full month thereafter. If the Commencement Date is not
the first day of a calendar month, the first Lease Year shall include the
partial month in which the Commencement Date occurs and the 12 full months
immediately following the partial month. Each successive Lease Year shall be the
12-month period commencing on the day immediately following the last day of the
prior Lease Year.

     
d. Permitted Use.
  General Office
 
   
e. Occupancy Limitation.
  No more than five (5) persons per 1,000 rentable square feet of the Premises.

          f. Base Rent. The minimum base rent for the Term is $868,983.00,
payable in monthly installments on the 1st day of each month in accordance with
the following Base Rent Schedule:

                                 MONTHS   ANNUAL RENT/PSF   MONTHLY RENT  
ANNUAL RENT
1/1/09 - 12/31/09
  $ 23.00     $ 35,437.25     $ 425,247.00  
1/1/10 - 12/31/10
  $ 24.00     $ 36,978.00     $ 443,736.00  





TT
 
INITIALS
 
LL



5



--------------------------------------------------------------------------------



 



     
g. Rent Payment Address.
  HIGHWOODS/FLORIDA HOLDINGS, L.P.
 
  P. O. Box 406396
 
  Atlanta, GA 30384-6396
 
  Attn: Pavilion
 
  Tax ID #: 56-1993389
 
   
h. Security Deposit.
  $75,835.72 
 
   
i. Business Hours.
  8:00 A.M. to 6:00 P.M. Monday through Friday (excluding National and State
Holidays).
 
   
j. After Hours HVAC Rate.
  $35.00 per hour, per zone, with a minimum of two hours per occurrence.
 
   
k. Parking.
  Not to exceed five (5) spaces per 1,000 rentable square feet. See Tenant
Parking Agreement — Addendum Five.
 
   
l. Notice Addresses.
   

     
LANDLORD:
  HIGHWOODS/FLORIDA HOLDINGS, L.P.
 
  3100 Smoketree Court, Suite 600
 
  Raleigh, North Carolina 27604
 
  Attn: Manager, Lease Administration
 
  Facsimile #: 919/876-2448
 
   
with a copy to:
  HIGHWOODS PROPERTIES, INC.
 
  3111 W. Dr. Martin Luther King, Jr. Blvd.
 
  Suite 300
 
  Tampa, Florida 33607
 
  Attn: Lease Administrator
 
   
TENANT:
  COMPREHENSIVE BEHAVIORAL CARE, INC.
 
  3405 W. Dr. Martin Luther King Jr. Blvd., Suite 101
 
  Tampa, Florida 33607
 
  Attn:Robert Landis
 
  Facsimile #:                                         

     
m. Broker.
  Todd Brandon
 
  UGL-Equis
 
  4890 W Kennedy Boulevard
 
  Suite 940
 
  Tampa, FL 33609





TT
 
INITIALS
 
LL



6



--------------------------------------------------------------------------------



 



          2. LEASED PREMISES.
          a. Premises. Landlord leases to Tenant and Tenant leases from Landlord
the Premises identified in Section 1a and as more particularly shown on
Exhibit A, attached hereto.
          b. Common Areas. Tenant shall have non-exclusive access to those
portions of the building not set aside for leasing to tenants or reserved for
Landlord’s exclusive use, including, but not limited to, entrances, hallways,
lobbies, elevators, restrooms, walkways, parking areas and structures, and
plazas, if any (“Common Areas”). Landlord has the exclusive right to
(i) designate the Common Areas, (ii) change the designation of any Common Area
and otherwise modify the Common Areas, and (iii) permit special use of the
Common Areas, including temporary exclusive use for special occasions. Tenant
shall not interfere with the rights of others to use the Common Areas. All use
of the Common Areas shall be subject to any rules and regulations reasonably
promulgated by Landlord.
          3. TERM.
          a. Commencement and Expiration Dates. The Lease Term commences on the
Commencement Date and expires on the Expiration Date, as set forth in
Section 1b. The Commencement Date and Expiration Date shall be adjusted as
follows:

  i.   If Tenant requests possession of the Premises prior to the Commencement
Date, and Landlord consents, the Commencement Date shall be the date of
possession. All Rent (as hereafter defined) and other obligations under this
Lease shall begin on the date of possession, but the Expiration Date shall
remain the same; provided, however, that if the Rent Commencement Date set forth
in Section 1b is different than the Commencement Date, then the Rent
Commencement Date shall be adjusted so as to maintain the same amount of time
between the Rent Commencement Date and the earlier Commencement Date, and
Tenant’s obligation to pay Rent shall begin on the adjusted Rent Commencement
Date.     ii.   If Landlord, for any reason, cannot deliver possession of the
Premises to Tenant on the Commencement Date, then the Commencement Date,
Expiration Date, and all other dates that may be affected by their change, shall
be revised to conform to the date of Landlord’s delivery of possession of the
Premises to Tenant. Any such delay shall not relieve Tenant of its obligations
under this Lease, and neither Landlord nor Landlord’s agents shall be liable to
Tenant for any loss or damage resulting from the delay in delivery of
possession. Notwithstanding the foregoing, in the event Landlord is unable to
deliver possession of the Premises within 90 days after the original
Commencement Date set forth in Section 1b (excluding any delays resulting from
force majeure or caused by Tenant — “Excused Delays”), then Tenant may terminate
this Lease by giving notice to Landlord within 100 days of the original
Commencement Date (excluding Excused Delays). Tenant may not terminate the
Lease, however, if it has taken possession of any part of the Premises.     iii.
  At Landlord’s election, the Commencement Date and Expiration Date may be set
forth in a Commencement Agreement similar to Exhibit C, attached hereto, to be
prepared by Landlord and promptly executed by the parties.

          b. Delivery of Possession. Unless otherwise specified in the Work
Letter attached as Lease Addendum Number One, “delivery of possession” of the
Premises shall mean the earlier of: (i) the date Landlord has the Premises ready
for occupancy by Tenant, or (ii) the date Landlord could have had the Premises
ready had there been no delays attributable to Tenant.





TT
 
INITIALS
 
LL



7



--------------------------------------------------------------------------------



 



          c. Right to Occupy. Tenant shall not occupy the Premises until Tenant
has complied with all of the following requirements to the extent applicable
under the terms of this Lease: (i) delivery of all certificates of insurance,
(ii) payment of any required Security Deposit, (iii) payment of first month’s
Rent (and the applicable sales/use tax) in the amount of $37,917.86;
(iv) execution and delivery of any required Guaranty of Lease; (v) if Tenant is
an entity, receipt of a good standing certificate from the State where it was
organized and a certificate of authority to do business in the State in which
the Premises are located (if different); and payment of all costs and expenses
in excess of the Allowance or other costs and expenses incurred in connection
with the Tenant Improvements for which Tenant is responsible. Tenant’s failure
to comply with these (or any other conditions precedent to occupancy under the
terms of this Lease) shall not delay the Commencement Date.
          4. USE.
          a. Permitted Use. The Premises may be used only for general office
purposes in connection with Tenant’s Permitted Use as defined in Section 1d and
in accordance with the Occupancy Limitation as set forth in Section 1e. Tenant
shall not use the Premises:

  i.   In violation of any restrictive covenants which apply to the Premises;  
  ii.   In any manner that constitutes a nuisance or trespass or disturb other
tenants in the Building or Office Park, as applicable;     iii.   In any manner
which increases any insurance premiums, or makes such insurance unavailable to
Landlord on the Building; provided that, in the event of an increase in
Landlord’s insurance premiums which results from Tenant’s use of the Premises,
Landlord may elect to permit the use and charge Tenant for the increase in
premiums, and Tenant’s failure to pay Landlord the amount of such increase
within 10 days after receipt of Landlord’s written demand shall be an event of
default;     iv.   In any manner that creates unusual demands for electricity,
heating or air conditioning; or     v.   For any purpose except the Permitted
Use, unless consented to by Landlord in writing.

          b. Prohibited Equipment in Premises. Tenant shall not install any
equipment in the Premises that runs continuously (for example, equipment in a
computer server room) or places unusual demands on the electrical, heating or
air conditioning systems (“High Demand Equipment”) without Landlord’s prior
written consent, which shall not be unreasonably withheld, delayed or
conditioned. No such consent will be given if Landlord determines, in its
opinion, that such High Demand Equipment may not be safely used in the Premises
or that electrical service is not adequate to support the High Demand Equipment.
Landlord’s consent may be conditioned, without limitation, upon separate
metering of the High Demand Equipment and Tenant’s payment of all engineering,
equipment, installation, maintenance, removal and restoration costs and utility
charges associated with the High Demand Equipment and the separate meter, as
well as administrative costs as provided below. If High Demand Equipment used in
the Premises by Tenant affects the temperature otherwise maintained by the
heating and air conditioning system, Landlord shall have the right to install
supplemental air conditioning units in the Premises and/or require Tenant to use
any existing supplemental units serving the Premises. If supplemental units are
required by Landlord pursuant to the foregoing sentence, or if Tenant requests
the installation and/or use of any supplemental units, then the cost of
engineering, installation, operation and maintenance of the units shall be paid
by Tenant. All costs and expenses relating to High Demand Equipment and
Landlord’s administrative costs (such as reading meters and calculating
invoices) shall be Additional Rent, payable by Tenant within 10 days after
receipt of Landlord’s invoice.
          5. RENT.
          a. Payment Obligations. Beginning on the Rent Commencement Date,
Tenant shall pay Base Rent and Additional Rent (collectively, “Rent”) on or
before the first day of each calendar month during the Term, as follows:





TT
 
INITIALS
 
LL



8



--------------------------------------------------------------------------------



 



  i.   Rent payments shall be sent to the Rent Payment Address set forth in
Section 1g.     ii.   Rent shall be paid without previous demand or notice and
without set off or deduction. Tenant’s obligation to pay Rent under this Lease
is completely separate and independent from any of Landlord’s obligations under
this Lease.     iii.   If the Rent Commencement Date is a day other than the
first day of a calendar month, then Rent for such month shall be (i) prorated
for the period between the Rent Commencement Date and the last day of the month
in which the Rent Commencement Date falls, and (ii) due and payable on the Rent
Commencement Date.     iv.   If Rent is not received within five days of the due
date, Landlord shall be entitled to an overdue payment fee in the amount of five
percent (5%) of all Rent due.     v.   If Landlord presents Tenant’s check to
any bank and Tenant has insufficient funds to pay for such check, then Landlord
shall be entitled to the maximum lawful bad check fee or five percent (5%) of
the amount of such check, whichever amount is less.

          b. Base Rent. Tenant shall pay Base Rent as set forth in Section 1f.
          c. Additional Rent. In addition to Base Rent, Tenant shall pay as rent
all sums and charges due and payable by Tenant under this Lease (“Additional
Rent”), including, but not limited to, the following:
     i. Tenant’s Proportionate Share of the increase in Operating Expenses and
Taxes as set forth in Lease Addendum Number Two; and
     ii. any sales or use tax imposed on rents collected by Landlord or any tax
on rents in lieu of ad valorem taxes on the Building, even though laws imposing
such taxes attempt to require Landlord to pay the same; provided, however, if
any such sales or use tax are imposed on Landlord and Landlord is prohibited by
applicable law from collecting the amount of such tax from Tenant as Additional
Rent, then Tenant hereby agrees that the Base Rent payable under this Lease
shall be increased by an amount equal to the sales or use tax that otherwise
would have been passed through Tenant as Additional Rent.
          6. SECURITY DEPOSIT. Simultaneously with Tenant’s execution and
delivery of the Lease, Tenant shall deposit with Landlord a Security Deposit in
the amount set forth in Section 1h. Landlord shall retain the Security Deposit
as security for the performance by Tenant of all of its Lease obligations. The
Security Deposit shall not bear interest. If Tenant at any time fails to perform
any of its obligations under this Lease, including, without limitation, its Rent
or other payment obligations, its restoration obligations, or its insurance and
indemnity obligations, then Landlord, at its option, may apply the Security
Deposit (or any portion) to cure Tenant’s default or to pay for damages caused
by Tenant’s default. If the Lease has been terminated, then Landlord may apply
the Security Deposit (or any portion) against the damages incurred as a
consequence of Tenant’s breach. The application of the Security Deposit shall
not limit Landlord’s remedies for default under the terms of this Lease. If
Landlord depletes the Security Deposit, in whole or in part, prior to the
Expiration Date or any termination of this Lease, then Tenant shall restore
immediately the amount so used by Landlord. Within 30 days after the expiration
or earlier termination date of this Lease, Landlord shall refund to Tenant any
unused portion of the Security Deposit after first deducting the amounts, if
any, necessary to cure any outstanding default of Tenant, to pay any outstanding
damages for Tenant’s breach of the Lease, or to restore the Premises to the
condition to which Tenant is required to leave the Premises upon the expiration
or termination of the Lease. Landlord shall deliver the unused portion of the
Security Deposit to Tenant’s Notice Address set forth in Section 1l above. If
Tenant’s Notice Address is the address for the Premises, then Tenant shall
notify Landlord in writing of a forwarding address to which Landlord should send
the Security Deposit. If: (a) Landlord sends the unused portion of the Security
Deposit to Tenant’s Notice Address or, if applicable, the forwarding address as
directed by Tenant; (b) the Security Deposit is returned to Landlord as
“undeliverable” for any reason other than an error by Landlord or the mail
courier; and (c) Landlord, after using its best efforts, is unable to locate
Tenant within 90 days thereafter, then Tenant shall be deemed to have waived any





TT
 
INITIALS
 
LL



9



--------------------------------------------------------------------------------



 



rights Tenant has to the unused portion of the Security Deposit, and Landlord
may retain the Security Deposit for its own use. Tenant may not credit any
unused portion of the Security Deposit against Rent owed under the Lease.
          7. SERVICES BY LANDLORD.
          a. Base Services. Provided that Tenant is not then in default beyond
any applicable cure period, Landlord shall cause to be furnished to the
Building, or as applicable, the Premises, in common with other tenants the
following services:

  i.   Water (if available from city mains) for drinking, lavatory and toilet
purposes.     ii.   Electricity (if available from the utility supplier) for the
building standard fluorescent lighting and for the operation of general office
machines.     iii.   Building standard fluorescent lighting; Tenant shall
service, replace and maintain at its own expense any incandescent fixtures,
table lamps, or lighting other than the Building Standard fluorescent light, and
any dimmers or lighting controls other than controls for the building standard
fluorescent lighting.     iv.   Heating and air conditioning for the reasonably
comfortable use and occupancy of the Premises during Business Hours as set forth
in Section 1i.     v.   After Business Hours, weekend and holiday heating and
air conditioning at the After Hours HVAC rate set forth in Section 1j, with such
charges subject to commercially reasonable annual increases as determined by
Landlord.     vi.   Janitorial services five days a week (excluding National and
State holidays) after Business Hours; provided, however, that Tenant shall be
solely responsible for stocking supplies for use by Tenant and its employees,
agents, invitees and guests in the Premises, such as paper towels, dish washing
detergent, break room/kitchen items (such as plates, cups and napkins) and other
similar items.     vii.   A reasonable pro-rata share of the unreserved,
nonexclusive parking spaces of the Building, not to exceed the Parking specified
in Section 1k, for use by Tenant’s employees and visitors in common with the
other tenants and their employees and visitors.

Notwithstanding the foregoing or any provision herein to the contrary, in the
event that any supplemental air conditioning units are installed in the Premises
by or on behalf of Tenant at Tenant’s request or by Landlord pursuant to
Section 4.b above, Tenant shall be solely responsible for all costs associated
with the installation, operation, maintenance, repair and replacement of the
supplemental units, including, without limitation, all electrical costs
associated with the supplemental units, which shall be separately metered.
Notwithstanding the foregoing, any supplemental units that are two tons or less
shall not be separately metered; instead, Tenant shall reimburse Landlord on a
monthly basis for the costs and expenses associated with electrical service for
each of these units (the “HVAC Reimbursement”). The monthly HVAC Reimbursement
shall be Additional Rent and shall be due and payable at the same time and in
the same manner as monthly Base Rent. The amount of the monthly HVAC
Reimbursement for each unit shall be determined according to the following
formula:
(# tons of the supplemental unit) x (1.5 kW/ton) x (500 hours) x (Average
Rate/kWh) = monthly HVAC Reimbursement per unit
     The Average Rate/kWh is a fraction, the numerator of which is the average
cost of electricity billed to Landlord by the applicable utility provider during
the applicable billing cycle, and the denominator of which is the total kWh
consumed at the Building during that same billing cycle. Landlord shall have the
right to adjust the monthly HVAC Reimbursement annually based on the Average
Rate/kWh for the preceding 12-month period, and Landlord shall notify Tenant in
writing of the adjustment. With respect to determining the Average Rate/kWh for
any newly constructed buildings, the Average Rate/kWh for the first 12 months
following the completion of the new building





TT
 
INITIALS
 
LL



10



--------------------------------------------------------------------------------



 



shall be the average of the Average Rate/kWh for all of the buildings owned by
Landlord or its affiliates in the greater Tampa, Florida area for the billing
cycle immediately preceding the completion of the new building; thereafter, the
Average Rate/kWh for the new building shall be determined and adjusted as set
forth above.
          b. Landlord’s Maintenance. Landlord shall make all repairs and
replacements to the Building (including Building fixtures and equipment), Common
Areas and Building Standard Improvements in the Premises, except for repairs and
replacements that Tenant must make under Article 8. Landlord shall not be
obligated to repair or maintain Non-Standard Improvements (as defined in this
Lease). Landlord’s maintenance shall include the roof, foundation, exterior
walls, interior structural walls, all structural components, and all base
Building systems, such as mechanical, electrical, HVAC, and plumbing. Repairs or
replacements shall be made within a reasonable time (depending on the nature of
the repair or replacement needed) after receiving notice from Tenant or Landlord
having actual knowledge of the need for a repair or replacement.
          c. No Abatement. There shall be no abatement or reduction of Rent by
reason of any of the foregoing services not being continuously provided to
Tenant, except that if any of the foregoing services is interrupted due solely
to the negligence or willful misconduct of Landlord or its employees, agents or
contractors such that Tenant cannot reasonably conduct its Permitted Use in the
Premises from the standpoint of prudent business management, and the
interruption continues for a period of at least seven consecutive business days
following Landlord’s receipt of notice from Tenant, then Rent shall abate during
the period beginning on the eighth consecutive business day of the interruption
and ending on the date the service is restored; provided, however, that if only
a portion of the Premises is rendered unusable for Tenant’s Permitted Use as a
result of the interruption and Tenant can continue to use the remainder as
determined from the standpoint of prudent business management, then Rent shall
abate only in proportion to the amount of the Premises in which Tenant is unable
to conduct its Permitted Use. Landlord shall have the right to shut down the
Building systems (including electricity and HVAC systems) for required
maintenance and safety inspections, and in cases of emergency.
          8. TENANT’S ACCEPTANCE AND MAINTENANCE OF PREMISES.
          a. Acceptance of Premises. Except as expressly provided otherwise in
this Lease, Tenant’s occupancy of the Premises is Tenant’s representation to
Landlord that (i) Tenant has examined and inspected the Premises, (ii) finds the
Premises to be as represented by Landlord and satisfactory for Tenant’s intended
use, and (iii) constitutes Tenant’s acceptance of the Premises “as is”. Landlord
makes no representation or warranty as to the condition of the Premises except
as specifically set forth elsewhere in this Lease.
          b. Move-In Obligations. Tenant shall schedule its move-in with the
Landlord’s Property Manager. Unless otherwise approved by Landlord’s Property
Manager, move-in shall not take place during Business Hours. Prior to the
move-in, Tenant must provide the name, address and contact information for
Tenant’s moving company, and the moving company must comply with Landlord’s
requirements, including insurance. During Tenant’s move-in, a representative of
Tenant must be on-site with Tenant’s moving company to insure proper treatment
of the Building and the Premises. Elevators, entrances, hallways and other
Common Areas must remain in use for the general public during business hours.
Any specialized use of elevators or other Common Areas must be coordinated with
Landlord’s Property Manager. Tenant must properly dispose of all packing
material and refuse in accordance with the Rules and Regulations. Any damage or
destruction to the Building or the Premises caused by Tenant or its moving
company, employees, agents or contractors during Tenant’s move-in will be the
sole responsibility of Tenant.
          c. Tenant’s Maintenance. Tenant shall: (i) keep the Premises and
fixtures in good order; (ii) repair and replace Non-Standard Improvements
installed by or at Tenant’s request that serve the Premises (unless the Lease is
ended because of casualty loss or condemnation); and (iii) not commit waste.
“Non-Standard Improvements” means such items as (i) High Demand Equipment and
separate meters, (ii) all wiring and cabling from the point of origin to





TT
 
INITIALS
 
LL



11



--------------------------------------------------------------------------------



 



the termination point, (iii) raised floors for computer or communications
systems, (iv) telephone equipment, security systems, and UPS systems,
(iv) equipment racks, (v) alterations installed by or at the request of Tenant
after the Commencement Date, (vi) equipment installed in a kitchen, kitchenette
or break room within the Premises, including any ice machine, refrigerator,
dishwasher, garbage disposal, coffee machine and microwave, sink and related
faucets, water filter and water purification system, (vii) kitchen drain lines;
and (ix) any other improvements that are not part of the Building Standard
Improvements, including, but not limited to, special equipment, decorative
treatments, lights and fixtures and executive restrooms.
          d. Alterations to Premises. Tenant shall make no structural or
interior alterations to the Premises without the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, however, that Landlord shall have sole and absolute
discretion to grant or deny its approval of any proposed alterations that would
affect (i) any structural portions of the Premises and/or Building; and/or
(ii) any Building systems, such as the HVAC, plumbing or electrical systems. If
Tenant requests alterations, Tenant shall provide Landlord with a complete set
of construction drawings. If the requested alterations are approved by Landlord,
then Landlord shall determine the actual cost of the work to be done. Tenant may
then either agree to pay Landlord to have the work done or withdraw its request
for alterations. If Tenant agrees to pay Landlord to have the work done, then
the parties will execute a letter agreement setting forth the scope of the work
to be done and the terms and conditions upon which the work will be performed.
          e. Restoration of Premises. At the expiration or earlier termination
of this Lease, Tenant shall (i) deliver each and every part of the Premises in
good repair and condition, ordinary wear and tear and damage by insured casualty
excepted, and (ii) restore the Premises at Tenant’s sole expense to the same
condition as existed at the Commencement Date, ordinary wear and tear and damage
by insured casualty excepted. If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant’s restoration
obligation. Landlord, however, may grant Tenant the right to leave any
Non-Standard Improvements in the Premises if at the time of such Non-Standard
Improvements were installed, Landlord agreed in writing that Tenant could leave
such improvements. Tenant shall repair any damage caused by the removal of any
Non-Standard Improvements.
          f. Landlord’s Performance of Tenant’s Obligations. If Tenant does not
perform its maintenance or restoration obligations in a timely manner,
commencing the same within five days after receipt of notice from Landlord
specifying the work needed, and thereafter diligently and continuously pursuing
the work until completion, then Landlord shall have the right, but not the
obligation, to perform such work on Tenant’s behalf. Any amounts expended by
Landlord on such maintenance or restoration shall be Additional Rent to be paid
by Tenant to Landlord within 10 days after demand.
          g. Construction Liens. Tenant shall keep Landlord’s property,
including, without limitation, the Premises, Building, Common Areas and real
estate upon which the Building and Common Areas are situated (collectively
“Landlord’s Property”), free from any liens arising out of any work performed,
materials furnished, or obligations incurred by or on behalf of Tenant. Should
any lien or claim of lien be filed against Landlord’s Property by reason of any
act or omission of Tenant or any of Tenant’s agents, employees, contractors or
representatives, then Tenant shall cause the same to be canceled and discharged
of record by bond or otherwise within 10 days after the filing thereof. Should
Tenant fail to discharge the lien within 10 days, then Landlord may discharge
the lien. The amount paid by Landlord to discharge the lien (whether directly or
by bond), plus all administrative and legal costs incurred by Landlord, shall be
Additional Rent payable by Tenant within 10 days after receipt of Landlord’s
written demand. The remedies provided herein shall be in addition to all other
remedies available to Landlord under this Lease or otherwise.





TT
 
INITIALS
 
LL



12



--------------------------------------------------------------------------------



 



          9. PROPERTY OF TENANT.
          a. Personal Property Taxes. For purposes of this Lease, “Tenant’s
Property” shall mean Tenant’s trade fixtures, equipment, furniture and other
personal property. Tenant shall pay when due all taxes levied or assessed upon
Tenant’s Property.
          b. Removal. Upon the expiration or earlier termination of the Lease,
Tenant shall remove all of Tenant’s Property from the Premises, and Tenant, at
its expense, must repair all damages caused by such removal. If Tenant does not
remove Tenant’s Property from the Premises upon the expiration or earlier
termination of this Lease, such property shall be deemed abandoned by Tenant;
and Landlord, at Tenant’s expense, may dispose of the same in whatever manner
Landlord may elect without any liability to Tenant.
          10. SIGNS. Tenant may not erect, install or display any sign or
advertising material upon the exterior of the Building or Premises (including
any exterior doors, walls or windows) without the prior written consent of
Landlord, which consent may be not be unreasonably withheld, conditioned or
delayed . Initial keying and door and directory signage shall be provided and
installed by the Landlord in accordance with building standards at Tenant’s
expense, unless otherwise provided in the Work Letter attached as Lease Addendum
Number One.
          11. ACCESS TO PREMISES.
          a. Tenant’s Access. Tenant, its agents, employees, invitees, and
guests, shall have access to the Premises and reasonable ingress and egress to
the Common Areas of the Building 24 hours a day, seven days a week; provided,
however, Landlord by reasonable regulation may control such access for the
comfort, convenience, safety and protection of all tenants in the Building, or
as needed for making repairs and alterations. Tenant shall be responsible for
providing access to the Premises to its agents, employees, invitees and guests
after Business Hours and on weekends and holidays, but in no event shall
Tenant’s use of and access to the Premises during non-Business Hours compromise
the security of the Building.
          b. Landlord’s Access. Landlord shall have the right to enter the
Premises at any time without notice in the event of an emergency. Additionally,
Landlord shall have the right, at all reasonable times and upon reasonable oral
notice, either itself or through its authorized agents, to enter the Premises
(i) to make repairs, alterations or changes that Landlord is permitted or
required to make pursuant to the terms of this Lease, (ii) to inspect the
Premises, mechanical systems and electrical devices, and (iii) to show the
Premises to prospective mortgagees and purchasers. Within 180 days prior to the
Expiration Date, Landlord shall have the right, either itself or through its
authorized agents, to enter the Premises at all reasonable times and upon
reasonable oral notice to show prospective tenants. Except in cases of
emergency, Landlord shall use reasonable efforts to minimize any interruption to
Tenant’s business operations during any entry by Landlord into the Premises.
          12. TENANT’S COMPLIANCE.
          a. Laws. Tenant shall comply with all applicable laws, ordinances and
regulations affecting the Premises, whether now existing or hereafter enacted.
          b. Rules and Regulations. Tenant shall comply with the Rules and
Regulations attached as Exhibit B. The Rules and Regulations may be modified
from time to time by Landlord, effective as of the date delivered to Tenant or
posted on the Premises, provided such rules are reasonable in scope and
uniformly applicable to all tenants in the Building. Any conflict between this
Lease and the Rules and Regulations shall be governed by the terms of this
Lease.





TT
 
INITIALS
 
LL



13



--------------------------------------------------------------------------------



 



          13. INSURANCE REQUIREMENTS.
          a. Tenant’s Liability Insurance. Throughout the Term, Tenant, at its
sole cost and expense, shall keep or cause to be kept for the mutual benefit of
Landlord, Landlord’s Property Manager, and Tenant, Commercial General Liability
Insurance (1986 ISO Form or its equivalent) with a combined single limit, each
Occurrence and General Aggregate-per location, of at least $2,000,000.00, which
policy shall insure against liability of Tenant, arising out of and in
connection with Tenant’s use of the Premises, and which shall insure the
indemnity provisions contained in this Lease. Landlord shall be named as an
Additional Insured on any and all liability insurance policies required under
this Lease.
          b. Tenant’s Property Insurance. Tenant, at its own cost and expense,
shall also carry the equivalent of ISO Special Form Property Insurance on
Tenant’s Property for full replacement value and with coinsurance waived.
          c. Certificates of Insurance. Prior to taking possession of the
Premises, and annually thereafter, Tenant shall deliver to Landlord certificates
or other evidence of insurance satisfactory to Landlord. If Tenant fails to
provide Landlord with certificates or other evidence of insurance coverage,
Landlord may obtain the required coverage on Tenant’s behalf, in which event the
cost of such coverage shall be Additional Rent due and payable by Tenant within
10 days after receipt of Landlord’s written demand.
          d. Insurance Policy Requirements. Tenant’s insurance policies required
by this Lease shall: (i) be issued by insurance companies licensed to do
business in the state in which the Premises are located with a general
policyholder’s ratings of at least A- and a financial rating of at least VI in
the most current Best’s Insurance Reports available on the Commencement Date, or
if the Best’s ratings are changed or discontinued, the parties shall agree to a
comparable method of rating insurance companies; (ii) endorsed to be primary to
all insurance available to Landlord, with Landlord’s being excess, secondary or
noncontributory; (iii) contain only standard and/or usual exclusions or
restrictions; (iv) have a deductible or self-insured retention of no more than
$50,000.00 unless approved in writing by Landlord; and (v) provide that the
policies cannot be canceled, non-renewed, or coverage reduced except after at
least 30 days’ prior notice to Landlord. All deductibles and/or retentions shall
be paid by, assumed by, for the account of, and at Tenant’s sole risk. Tenant
may provide the insurance required by virtue of the terms of this Lease by means
of a policy or policies of blanket insurance so long as: (a) the amount of the
total insurance allocated to the Premises under the terms of the blanket policy
or policies furnishes protection equivalent to that of separate policies in the
amounts required by the terms of this Lease; and (b) the blanket policy or
policies comply in all other respects with the requirements of this Lease.
          e. Right to Increase Requirements. Landlord shall have the right, upon
prior notice to Tenant but no more than once every three years during the Term,
to require Tenant to increase the limit and coverage amount of any insurance
Tenant is required to maintain under this Lease to an amount that Landlord or
its mortgagee, in the reasonable judgment of either, may deem sufficient,
provided that the increased limits are reasonable and consistent with those
required by other owners of similar office buildings in the same geographic
region.
          f. Landlord’s Property Insurance. Landlord shall keep the Building,
including the improvements (but excluding Tenant’s Property), insured against
damage and destruction by perils insured by the equivalent of ISO Special
Form Property Insurance for full replacement value.
          g. Mutual Waiver of Subrogation. Anything in this Lease to the
contrary notwithstanding and except for the gross negligence or willful
misconduct of the other, Landlord hereby releases and waives unto Tenant
(including all partners, stockholders, officers, directors, employees and agents
thereof), its successors and assigns, and Tenant hereby releases and waives unto
Landlord (including all partners, stockholders, officers, directors, employees
and agents thereof), its successors and assigns, all rights to claim damages for
any injury, loss, cost or damage to persons or to the Premises or any other
casualty, as long as the amount of such injury, loss, cost or damage has been
paid





TT
 
INITIALS
 
LL



14



--------------------------------------------------------------------------------



 



either to Landlord, Tenant, or any other person, firm or corporation, under the
terms of any Property, General Liability, or other policy of insurance, to the
extent such releases or waivers are permitted under applicable law. As respects
all policies of insurance carried or maintained pursuant to this Lease and to
the extent permitted under such policies, Tenant and Landlord each waive the
insurance carriers’ rights of subrogation. For purposes of this provision,
insurance proceeds paid to either party shall be deemed to include any
deductible or self-insurance retention amount for which that party is
responsible. A party’s failure to obtain or maintain any insurance coverage
required to be carried pursuant to the terms of this Agreement shall not negate
the waivers and releases set forth herein as long as the insurance that the
party failed to obtain or maintain would have covered the loss or damage for
which the party is waiving its claims. Nothing in this provision shall be deemed
a waiver or release by Landlord of its right to claim, demand and collect
insurance proceeds directly from Tenant’s insurer pursuant to Landlord’s status
as an additional insured under any insurance policy Tenant is required to carry
pursuant to the terms of this Lease.
          14. INDEMNITY. Subject to the insurance requirements, releases and
mutual waivers of subrogation set forth in this Lease, and except to the extent
caused by Landlord’s negligence or willful misconduct, Tenant shall indemnify,
defend and hold Landlord harmless from and against any and all claims, damages,
losses, liabilities, lawsuits, costs and expenses (including attorneys’ fees at
all tribunal levels) arising out of or related to (i) any activity, work, or
other thing done, permitted or suffered by Tenant in or about the Premises or
the Building, (ii) any breach or default by Tenant in the performance of any of
its obligations under this Lease, or (iii) any act or neglect of Tenant, or any
officer, agent, employee, contractor, servant, invitee or guest of Tenant.
Subject to the insurance requirements, releases and mutual waivers of
subrogation set forth in this Lease, and except to the extent caused by Tenant’s
negligence or willful misconduct, Landlord shall indemnify and hold Tenant
harmless from and against any and all claims, damages, losses, liabilities,
lawsuits, costs and expenses (including attorneys’ fees at all tribunal levels)
arising out of or related to (a) any activity, work, or other thing done,
permitted or suffered by Landlord in or about the Common Areas or the Building,
(b) any breach or default by Landlord in the performance of any of its
obligations under this Lease, or (c) any act or neglect of Landlord, or any
officer, agent, employee, contractor or servant of Landlord.
          15. QUIET ENJOYMENT. Tenant shall have quiet enjoyment and possession
of the Premises, provided Tenant promptly and fully complies with all of its
obligations under this Lease. No action of Landlord working in other space in
the Building, or in repairing or restoring the Premises in accordance with it
obligations hereunder, shall be deemed a breach of this covenant.
          16. SUBORDINATION AND ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL
CERTIFICATE.
          a. Subordination and Attornment. Tenant agrees to execute within
15 days after request to do so from Landlord or its mortgagee an agreement:

  i.   Making this Lease superior or subordinate to the interests of the
mortgagee;
    ii.   Agreeing to attorn to the mortgagee;     iii.   Giving the mortgagee
notice of, and a reasonable opportunity (which shall in no event be less than
30 days after notice thereof is delivered to mortgagee) to cure any Landlord
default and agreeing to accept such cure if effected by the mortgagee;     iv.  
Permitting the mortgagee (or other purchaser at any foreclosure sale), and its
successors and assigns, on acquiring Landlord’s interest in the Premises and the
Lease, to become substitute Landlord hereunder, with liability only for such
Landlord obligations as accrue after Landlord’s interest is so acquired;     v.
  Agreeing to attorn to any successor Landlord; and     vi.   Containing such
other agreements and covenants on Tenant’s part as Landlord’s mortgagee may
reasonably request.





TT
 
INITIALS
 
LL



15



--------------------------------------------------------------------------------



 



          b. Non-Disturbance. Tenant’s obligation to subordinate its interests
or attorn to any mortgagee is conditioned upon the mortgagee’s agreement not to
disturb Tenant’s possession and quiet enjoyment of the Premises under this Lease
so long as Tenant is in compliance with the terms of the Lease.
          c. Estoppel Certificates. Tenant agrees to execute within five
business days after request, and as often as reasonably requested, estoppel
certificates confirming any factual matter requested by Landlord which is true
and is within Tenant’s knowledge regarding this Lease, and the Premises,
including but not limited to: (i) the date of occupancy, (ii) Expiration Date,
(iii) the amount of Rent due and date to which Rent is paid, (iii) whether
Tenant has any defense or offsets to the enforcement of this Lease or the Rent
payable, (iv) any default or breach by Landlord, and (v) whether this Lease,
together with any modifications or amendments, is in full force and effect.
          17. ASSIGNMENT — SUBLEASE.
          a. Landlord Consent. Except as provided in subsection (b) below,
Tenant may not assign or encumber this Lease or its interest in the Premises
arising under this Lease, and may not sublet all or any part of the Premises,
without first obtaining the written consent of Landlord, which consent shall not
be withheld unreasonably. One consent shall not be the basis for any further
consent.
          b. Permitted Assignments/Subleases. Notwithstanding the foregoing,
Tenant may assign this Lease or sublease part or all of the Premises without
Landlord’s consent to: (i) any corporation, limited liability company, or
partnership that controls, is controlled by, or is under common control with,
Tenant at the Commencement Date; or (ii) any corporation or limited liability
company resulting from the merger or consolidation with Tenant or to any entity
that acquires all of Tenant’s assets as a going concern of the business that is
being conducted on the Premises; provided, however, the assignor remains liable
under the Lease and the assignee or sublessee is a bona fide entity and assumes
the obligations of Tenant, is as creditworthy as the Tenant, and continues the
same Permitted Use as provided under Article 4.
          c. Notice to Landlord. Landlord must be given prior written notice of
every assignment or subletting, and failure to do so shall be a default
hereunder.
          d. Prohibited Assignments/Subleases. In no event shall this Lease be
assignable by operation of any law, and Tenant’s rights hereunder may not
become, and shall not be listed by Tenant as an asset under any bankruptcy,
insolvency or reorganization proceedings. Acceptance of Rent by Landlord after
any non-permitted assignment or sublease shall not constitute approval thereof
by Landlord.
          e. Limitation on Rights of Assignee/Sublessee. Any assignment for
which Landlord’s consent is required shall not include the right to exercise any
options to renew the Term, expand the Premises or similar options, unless
specifically provided for in the consent.
          f. Landlord’s Right to Collect Sublease Rents upon Tenant Default. If
the Premises (or any portion) is sublet and Tenant defaults under its
obligations to Landlord, then Landlord is authorized, at its option, to collect
all sublease rents directly from the Sublessee. Tenant hereby assigns the right
to collect the sublease rents to Landlord in the event of Tenant default. The
collection of sublease rents by Landlord shall not relieve Tenant of its
obligations under this Lease, nor shall it create a contractual relationship
between Sublessee and Landlord or give Sublessee any greater estate or right to
the Premises than contained in its Sublease.
          g. Excess Rents. If Tenant assigns this Lease or subleases all or part
of the Premises at a rental rate that exceeds the rentals paid to Landlord, then
any such excess shall be paid over to Landlord by Tenant.





TT
 
INITIALS
 
LL



16



--------------------------------------------------------------------------------



 



          h. Landlord’s Fees. Tenant shall pay Landlord a fee of $500.00 per
assignment or sublease transaction for which Landlord’s consent is required,
which fee shall be in lieu of any and all attorneys’ fees, administrative
expenses or other costs incurred by Landlord in connection with the assignment
or sublease transaction.
          18. DAMAGES TO PREMISES.
          a. Landlord’s Restoration Obligations. If the Building or Premises are
damaged by fire or other casualty (“Casualty”), then, unless the Lease is
terminated as provided in this Article 18, Landlord shall repair and restore the
Premises to substantially the same condition of the Premises immediately prior
to such Casualty, subject to the following terms and conditions:

  i.   The casualty must be insured under Landlord’s insurance policies, and
Landlord’s obligation is limited to the extent of the insurance proceeds
received by Landlord. Landlord’s duty to repair and restore the Premises shall
not begin until receipt of the insurance proceeds.     ii.   Landlord’s
lender(s) must permit the insurance proceeds to be used for such repair and
restoration.     iii.   Landlord shall have no obligation to repair and restore
Tenant’s trade fixtures, decorations, signs, contents, or any Non-Standard
Improvements to the Premises.

          b. Tenant’s Restoration Obligations. Unless the Lease is terminated as
provided in this Article 18, Tenant shall promptly repair, restore, or replace
Tenant’s Property. All repair, restoration or replacement of Tenant’s Property
shall be at least to the same condition as existed prior to the Casualty.
          c. Termination of Lease by Landlord. Landlord shall have the option of
terminating the Lease following the Casualty if: (i) the Premises is rendered
wholly untenantable; (ii) the Premises is damaged in whole or in part as a
result of a risk which is not covered by Landlord’s insurance policies;
(iii) Landlord’s lender does not permit a sufficient amount of the insurance
proceeds to be used for restoration purposes; (iv) the Premises is damaged in
whole or in part during the last two years of the Term; or (v) the Building
containing the Premises is damaged (whether or not the Premises is damaged) to
an extent of fifty percent (50%) or more of the fair market value thereof. If
Landlord elects to terminate this Lease, then it shall give notice of the
cancellation to Tenant within 60 days after the date of the Casualty. Tenant
shall vacate and surrender the Premises to Landlord within 30 days after receipt
of the notice of termination.
          d. Termination of Lease by Tenant. Tenant shall have the option of
terminating the Lease if: (i) Landlord has failed to substantially restore the
damaged Building or Premises within 180 days of the Casualty (“Restoration
Period”); (ii) the Restoration Period has not been delayed by force majeure; and
(iii) Tenant gives Landlord notice of the termination within 15 days after the
end of the Restoration Period (as extended by any force majeure delays). If
Landlord is delayed by force majeure, then Landlord must provide Tenant with
notice of the delays within 15 days of the force majeure event stating the
reason for the delays and a good faith estimate of the length of the delays.
          e. Rent Abatement. If Premises is rendered wholly untenantable by the
Casualty, then the Rent payable by Tenant shall be fully abated. If the Premises
is only partially damaged, then Tenant shall continue the operation of Tenant’s
business in any part not damaged to the extent reasonably practicable from the
standpoint of prudent business management, and Rent and other charges shall be
abated proportionately to the portion of the Premises rendered untenantable. The
abatement shall be from the date of the Casualty until the Premises have been
substantially repaired and restored, or until Tenant’s business operations are
restored in the entire Premises, whichever shall first occur. However, if the
Casualty is caused by the negligence or other wrongful conduct of Tenant or of
Tenant’s subtenants, licensees, contractors, or invitees, or their respective
agents or employees, there





TT
 
INITIALS
 
LL



17



--------------------------------------------------------------------------------



 



shall be no abatement of Rent. The abatement of the Rent set forth above, and
the right to terminate the Lease set forth in Section 18d, are Tenant’s
exclusive remedies against Landlord in the event of a Casualty.
          19. EMINENT DOMAIN.
          a. Effect on Lease. If all of the Premises are taken under the power
of eminent domain (or by conveyance in lieu thereof), then this Lease shall
terminate as of the date possession is taken by the condemnor, and Rent shall be
adjusted between Landlord and Tenant as of such date. If only a portion of the
Premises is taken and Tenant can continue use of the remainder, then this Lease
will not terminate, but Rent shall abate in a just and proportionate amount to
the loss of use occasioned by the taking.
          b. Right to Condemnation Award. Landlord shall be entitled to receive
and retain the entire condemnation award for the taking of the Building and
Premises. Tenant shall have no right or claim against Landlord for any part of
any award received by Landlord for the taking. Tenant, however, shall not be
prevented from making a claim against the condemning party (but not against
Landlord) for any moving expenses, loss of profits, or taking of Tenant’s
personal property (other than its leasehold estate) to which Tenant may be
entitled; provided that any such award shall not reduce the amount of the award
otherwise payable to Landlord for the taking of the Building and Premises.
          20. ENVIRONMENTAL COMPLIANCE.
          a. Tenant’s Responsibility. Tenant shall not (either with or without
negligence) cause or permit the escape, disposal or release of any biologically
active or other hazardous substances or materials on the Property. For the
purposes of this Article 20, the term “Property” shall include the Premises,
Building, all Common Areas, the real estate upon which the Building and Common
Areas are located; all personal property (including that owned by Tenant); and
the soil, ground water, and surface water of the real estate upon which the
Building is located. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant’s
business, and then only after notice is given to Landlord of the identity of
such substances or materials. No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies.
          b. Liability of the Parties. Landlord represents and warrants that, to
the best of Landlord’s knowledge, there are no hazardous materials on the
Property as of the Commencement Date in violation of any laws. Landlord shall
indemnify and hold Tenant harmless from any liability resulting from Landlord’s
violation of this representation and warranty, unless the hazardous materials
are present on the Property due to the act or omission of Tenant or its agents,
employees, officers, licensees or contractors, in which event Tenant shall be
obligated to indemnify Landlord as hereafter provided. Tenant shall hold
Landlord free, harmless, and indemnified from any penalty, fine, claim, demand,
liability, cost, or charge whatsoever which Landlord shall incur, or which
Landlord would otherwise incur, by reason of Tenant’s failure to comply with
this Article 20 including, but not limited to: (i) the cost of full remediation
of any contamination to bring the Property into the same condition as prior to
the Commencement Date and into full compliance with all Environmental Laws;
(ii) the reasonable cost of all appropriate tests and examinations of the
Premises to confirm that the Premises and any other contaminated areas have been
remediated and brought into compliance with law; and (iii) the reasonable fees
and expenses of Landlord’s attorneys, engineers, and consultants incurred by
Landlord in enforcing and confirming compliance with this Article 20.
Notwithstanding the foregoing, Tenant’s obligations under this Article 20 shall
not apply to any condition or matter constituting a violation of any law that
was not caused, in whole or in part, by Tenant or Tenant’s agents, employees,
officers, partners, contractors, servants or invitees. The covenants contained
in this Article 20 shall survive the expiration or termination of this Lease,
and shall continue for so long as either party and its successors





TT
 
INITIALS
 
LL



18



--------------------------------------------------------------------------------



 



and assigns may be subject to any expense, liability, charge, penalty, or
obligation against which the other party has agreed to indemnify it under this
Article 20.
          c. Inspections by Landlord. Landlord and its engineers, technicians,
and consultants (collectively the “Auditors”), from time to time as Landlord
deems appropriate, may conduct periodic tests and examinations (“Audits”) of the
Premises only upon advance oral notice to Tenant to confirm and monitor Tenant’s
compliance with this Article 20. Such Audits shall be conducted in such a manner
as to minimize the interference with Tenant’s Permitted Use; however, in all
cases, the Audits shall be of such nature and scope as shall be reasonably
required by then existing technology to confirm Tenant’s compliance with this
Article 20. Tenant shall fully cooperate with Landlord and its Auditors in the
conduct of such Audits. The cost of such Audits shall be paid by Landlord unless
an Audit shall disclose a material failure of Tenant to comply with this Article
20, in which case, the reasonable cost of such Audit shall be paid for by Tenant
within 30 days after receipt of Landlord’s written demand if there is material
non-compliance.
          21. DEFAULT.
          a. Tenant’s Default. Tenant shall be in default under this Lease if
Tenant:

  i.   Fails to pay any Base Rent, Additional Rent, costs and expenses in excess
of the Allowance or other costs and expenses incurred in connection with the
Tenant Improvements for which Tenant is responsible, or any other sum of money
that Tenant is obligated to pay, as provided in this Lease, within five days
after the due date;     ii.   Breaches any other agreement, covenant or
obligation in this Lease and such breach is not remedied within 30 days after
Landlord gives Tenant notice in accordance with Article 24 below specifying the
breach, or if such breach cannot, with due diligence, be cured within 30 days,
if Tenant does not commence curing within 30 days and with reasonable diligence
completely cure the breach within a reasonable period of time after the notice;
    iii.   Files any petition or action for relief under any creditor’s law
(including bankruptcy, reorganization, or similar action), either in state or
federal court, or has such a petition or action filed against it which is not
stayed or vacated within 60 days after filing; or     iv.   Makes any transfer
in fraud of creditors as defined in Section 548 of the United States Bankruptcy
Code (11 U.S.C. 548, as amended or replaced), has a receiver appointed for its
assets (and the appointment is not stayed or vacated within 30 days), or makes
an assignment for benefit of creditors.

          b. Landlord’s Remedies. In the event of a Tenant default, Landlord, at
its option, may do one or more of the following:

  i.   Terminate this Lease and recover all damages caused by Tenant’s breach;  
  ii.   Repossess the Premises, with or without terminating the Lease, and relet
the Premises at such amount as Landlord deems reasonable;     iii.   Declare the
entire remaining Base Rent and Additional Rent immediately due and payable, such
amount to be discounted to its present value at a discount rate equal to the
U.S. Treasury Bill or Note rate with the closest maturity to the remaining term
of the Lease as selected by Landlord; provided, however, after receiving payment
of the accelerated Rent from Tenant, Landlord shall be obligated to turn over to
Tenant any proceeds actually received by Landlord for reletting the Premises
during the remainder of the Term (less any Reletting Costs, as defined below),
up to the amount of accelerated Rent received from Tenant pursuant to this
provision.     iv.   Bring action for recovery of all amounts due from Tenant;
or





TT
 
INITIALS
 
LL



19



--------------------------------------------------------------------------------



 



  v.   Pursue any other remedy available in law or equity.

          c. Landlord’s Expenses. If the Lease or Tenant’s right of possession
to the Premises is terminated due to Tenant’s default, then all reasonable
expenses of Landlord in repairing, restoring, or altering the Premises for
reletting as general office space, together with leasing fees and all other
expenses in seeking and obtaining a new Tenant (collectively “Reletting Costs”),
shall be charged to and be a liability of Tenant.
          d. Remedies Cumulative. All rights and remedies of Landlord are
cumulative, and the exercise of any one shall not be an election excluding
Landlord at any other time from exercise of a different or inconsistent remedy.
No exercise by Landlord of any right or remedy granted herein shall constitute
or effect a termination of this Lease unless Landlord shall so elect by notice
delivered to Tenant. The failure of Landlord to exercise its rights in
connection with this Lease or any breach or violation of any term, or any
subsequent breach of the same or any other term, covenant or condition herein
contained shall not be a waiver of such term, covenant or condition or any
subsequent breach of the same or any other covenant or condition herein
contained.
          e. No Accord and Satisfaction. No acceptance by Landlord of a lesser
sum than the Rent, Additional Rent and other sums then due shall be deemed to be
other than on account of the earliest installment of such payments due, nor
shall any endorsement or statement on any check or any letter accompanying any
check or payment be deemed as accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such installment or pursue any other remedy provided in this Lease.
          f. No Reinstatement. No payment of money by Tenant to Landlord after
the expiration or termination of this Lease shall reinstate or extend the Term,
or make ineffective any notice of termination given to Tenant prior to the
payment of such money. After the service of notice or the commencement of a
suit, or after final judgment granting Landlord possession of the Premises,
Landlord may receive and collect any sums due under this Lease, and the payment
thereof shall not make ineffective any notice or in any manner affect any
pending suit or any judgment previously obtained.
          g. Landlord’s Default. Landlord shall be in default under this Lease
if Landlord breaches any agreement, covenant or obligation in this Lease and
does not remedy the breach within 15 days after Tenant gives Landlord written
notice in accordance with Article 24 below specifying the breach, or if the
breach cannot, with due diligence, be cured within 15 days, Landlord does not
commence curing within 15 days and with reasonable diligence completely cure the
breach within a reasonable period of time after the notice. In the event
Landlord fails to cure its breach within the time periods set forth herein,
Tenant shall be entitled to pursue any and all remedies available to it at law
or in equity; provided, however, that except as expressly provided elsewhere in
this Lease, Tenant shall have no right of self-help to perform repairs or any
other obligation of Landlord, and shall have no right to withhold, set off or
abate Rent.
          22. MULTIPLE DEFAULTS.
          a. Loss of Option Rights. Tenant acknowledges that any rights or
options of first refusal, or to extend the Term, to expand the size of the
Premises, to purchase the Premises or the Building, or other similar rights or
options which have been granted to Tenant under this Lease are conditioned upon
the prompt and diligent performance of the terms of this Lease by Tenant.
Accordingly, should Tenant default under this Lease on two or more occasions
during any 12-month period, in addition to all other remedies available to
Landlord, all such rights and options shall automatically, and without further
action on the part of any party, expire and be of no further force and effect.
          b. Increased Security Deposit. Should Tenant default in the payment of
Base Rent, Additional Rent, or any other sums payable by Tenant under this Lease
on two or more occasions during any 12-month period, regardless of whether
Landlord permits such default to be cured, then, in addition to all other
remedies otherwise





TT
 
INITIALS
 
LL



20



--------------------------------------------------------------------------------



 



available to Landlord, Tenant, within 10 days after demand by Landlord, shall
post a Security Deposit in, or increase the existing Security Deposit by, a sum
equal to three months’ installments of Base Rent at the rate in effect at the
time of Landlord’s demand. The Security Deposit shall be governed by the terms
of this Lease.
          23. BANKRUPTCY.
          a. Trustee’s Rights. Landlord and Tenant understand that,
notwithstanding contrary terms in this Lease, a trustee or debtor in possession
under the United States Bankruptcy Code, as amended, (the “Code”) may have
certain rights to assume or assign this Lease. This Lease shall not be construed
to give the trustee or debtor in possession any rights greater than the minimum
rights granted under the Code.
          b. Adequate Assurance. Landlord and Tenant acknowledge that, pursuant
to the Code, Landlord is entitled to adequate assurances of future performance
of the provisions of this Lease. The parties agree that the term “adequate
assurance” shall include at least the following:

  i.   In order to assure Landlord that any proposed assignee will have the
resources with which to pay all Rent payable pursuant to the provisions of this
Lease, any proposed assignee must have, as demonstrated to Landlord’s
satisfaction, a net worth (as defined in accordance with generally accepted
accounting principles consistently applied) of not less than the net worth of
Tenant on the Effective Date (as hereinafter defined), increased by seven
percent (7%), compounded annually, for each year from the Effective Date through
the date of the proposed assignment. It is understood and agreed that the
financial condition and resources of Tenant were a material inducement to
Landlord in entering into this Lease.     ii.   Any proposed assignee must have
been engaged in the conduct of business for the five years prior to any such
proposed assignment, which business does not violate the Use provisions under
Article 4 above, and such proposed assignee shall continue to engage in the
Permitted Use under Article 4. It is understood that Landlord’s asset will be
substantially impaired if the trustee in bankruptcy or any assignee of this
Lease makes any use of the Premises other than the Permitted Use.

          c. Assumption of Lease Obligations. Any proposed assignee of this
Lease must assume and agree to be bound by the provisions of this Lease.
          24. NOTICES.
          a. Addresses. All notices, demands and requests by Landlord or Tenant
shall be sent to the Notice Addresses set forth in Section 1l, or to such other
address as a party may specify by duly given notice. The parties shall notify
the other of any change in address, which notification must be at least 15 days
in advance of it being effective.
          b. Form; Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH
MAY BE GIVEN OR WHICH ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST
BE IN WRITING UNLESS OTHERWISE SPECIFIED. Notices, demands or requests shall be
deemed to have been properly given for all purposes only if (i) delivered
against a written receipt of delivery, (ii) mailed by express, registered or
certified mail of the United States Postal Service, return receipt requested,
postage prepaid, or (iii) delivered to a nationally recognized overnight courier
service for next business day delivery to the receiving party’s address as set
forth above or (iv) delivered via telecopier or facsimile transmission to the
facsimile number listed above, with an original counterpart of such
communication sent concurrently as specified in subsection (ii) or (iii) above
and with written confirmation of receipt of transmission provided. Each such
notice, demand or request shall be deemed to have been received upon the earlier
of the actual receipt or refusal by the addressee or three business





TT
 
INITIALS
 
LL



21



--------------------------------------------------------------------------------



 



days after deposit thereof at any main or branch United States post office if
sent in accordance with subsection (ii) above, and the next business day after
deposit thereof with the courier if sent pursuant to subsection (iii) above.
Notices may be given on behalf of any party by such party’s legal counsel.
          25. HOLDING OVER. If Tenant holds over after the Expiration Date or
other termination of this Lease, such holding over shall not be a renewal of
this Lease but shall create a tenancy-at-sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy-at-sufferance, Tenant shall pay to Landlord (i) Base Rent at a rate of
150% of the then current rental rate, and (ii) any and all forms of Additional
Rent payable under this Lease. The Rent during such holding over is intended to
compensate Landlord partially for losses, damages and expenses, including
frustrating and delaying Landlord’s ability to secure a replacement tenant.
          26. Intentionally Omitted.
          a.
          27. BROKER’S COMMISSIONS. Each party represents and warrants to the
other that it has not dealt with any real estate broker, finder or other person
with respect to this Lease in any manner, except the Broker identified in
Section 1m. Each party shall indemnify and hold the other party harmless from
any and all damages resulting from claims that may be asserted against the other
party by any other broker, finder or other person (including, without
limitation, any substitute or replacement broker claiming to have been engaged
by indemnifying party in the future), claiming to have dealt with the
indemnifying party in connection with this Lease or any amendment or extension
hereto, or which may result in Tenant leasing other or enlarged space from
Landlord. The provisions of this paragraph shall survive the termination of this
Lease.
          28. PATRIOT ACT COMPLIANCE.
          a. Tenant Representation. Tenant hereby represents and warrants to
Landlord that neither Tenant nor its respective constituents or affiliates are
in violation of any laws relating to terrorism or money laundering, including
the Executive Order (as hereinafter defined) and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”).
          b. Not a Prohibited Person. Tenant hereby represents and warrants to
Landlord that neither Tenant nor any of its respective constituents or
affiliates is a “Prohibited Person”, which is defined as follows:
     (i) a person or entity that is listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”);
     (ii) a person or entity owned or controlled by, or acting for or on behalf
of, any person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;
     (iii) a person or entity with whom Landlord is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering law,
including the Executive Order and the Patriot Act;
     (iv) a person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order;
     (v) a person or entity that is named as a “specially designated national
and blocked person” on the





TT
 
INITIALS
 
LL



22



--------------------------------------------------------------------------------



 



most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf, or
at any replacement website or other replacement official publication of such
list; and
     (vi) a person or entity who is affiliated with a person or entity listed
above.
          c. No Transactions. Tenant hereby represents and warrants to Landlord
that neither Tenant nor any of its affiliates or constituents is or will
knowingly (i) conduct any business or engage in any transaction or dealing with
any Prohibited Person, including the making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order; or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order or the Patriot Act.
          d. Certification. Tenant covenants and agrees to deliver to Landlord
any certification or other evidence requested from time to time by Landlord in
its reasonable discretion, confirming Tenant’s compliance with this Article 28.
          29. GENERAL PROVISIONS/DEFINITIONS.
          a. No Agency. Tenant is not, may not become, and shall never represent
itself to be an agent of Landlord, and Tenant acknowledges that Landlord’s title
to the Building is paramount, and that it can do nothing to affect or impair
Landlord’s title.
          b. Force Majeure. The term “force majeure” means: fire, flood, extreme
weather, labor disputes, strike, lock-out, riot, government interference
(including regulation, appropriation or rationing), unusual delay in
governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, or other causes beyond the
party’s reasonable control.
          c. Building Standard Improvements. The term “Building Standard
Improvements” shall mean the standards for normal construction of general office
space within the Building as specified by Landlord, including design and
construction standards, electrical load factors, materials, fixtures and
finishes.
          d. Limitation on Damages. Notwithstanding any other provisions in this
Lease, neither Landlord nor Tenant shall be liable to the other for any special,
consequential, incidental or punitive damages.
          e. Satisfaction of Judgments Against Landlord. If Landlord, or its
employees, officers, directors, stockholders or partners are ordered to pay
Tenant a money judgment because of Landlord’s default under this Lease, said
money judgment may only be enforced against and satisfied out of: (i) Landlord’s
interest in the Building in which the Premises are located including the rental
income and proceeds from sale; and (ii) any insurance or condemnation proceeds
received because of damage or condemnation to, or of, said Building that are
available for use by Landlord. No other assets of Landlord or said other parties
exculpated by the preceding sentence shall be liable for, or subject to, any
such money judgment.
          f. Interest. Should Tenant fail to pay any amount due to Landlord
within 30 days of the date such amount is due (whether Base Rent, Additional
Rent, or any other payment obligation), then the amount due shall thereafter
accrue interest at the rate of twelve percent (12%) per annum, compounded
monthly, or the highest permissible rate under applicable usury law, whichever
is less, until the amount is paid in full.





TT
 
INITIALS
 
LL



23



--------------------------------------------------------------------------------



 



          g. Legal Costs. Should either party prevail in any legal proceedings
against the other for breach of any provision in this Lease, then the other
party shall be liable for the costs and expenses of the prevailing party,
including its reasonable attorneys’ fees (at all tribunal levels).
          h. Sale of Premises or Building. Landlord may sell the Premises or the
Building without affecting the obligations of Tenant hereunder. Upon the sale of
the Premises or the Building, Landlord shall be relieved of all responsibility
for the Premises and shall be released from any liability thereafter accruing
under this Lease.
          i. Time of the Essence. Time is of the essence in the performance of
all obligations under the terms of this Lease.
          j. Transfer of Security Deposit. If any Security Deposit or prepaid
Rent has been paid by Tenant, Landlord may transfer the Security Deposit or
prepaid Rent to Landlord’s successor and upon such transfer, Landlord shall be
released from any liability for return of the Security Deposit or prepaid Rent.
          k. Tender of Premises. The delivery of a key or other such tender of
possession of the Premises to Landlord or to an employee of Landlord shall not
operate as a termination of this Lease or a surrender of the Premises unless
requested in writing by Landlord.
          l. Tenant’s Financial Statements. Upon request of Landlord, Tenant
agrees to furnish to Landlord copies of Tenant’s most recent annual, quarterly
and monthly financial statements, audited if available. The financial statements
shall be prepared in accordance with generally accepted accounting principles,
consistently applied. The financial statements shall include a balance sheet and
a statement of profit and loss, and the annual financial statement shall also
include a statement of changes in financial position and appropriate explanatory
notes. Landlord may deliver the financial statements to any prospective or
existing mortgagee or purchaser of the Building.
          m. Recordation. This Lease may not be recorded without Landlord’s
prior written consent, but Tenant and Landlord agree, upon the request of the
other party, to execute a memorandum hereof for recording purposes.
          n. Partial Invalidity. The invalidity of any portion of this Lease
shall not invalidate the remaining portions of the Lease.
          o. Binding Effect. This Lease shall be binding upon the respective
parties hereto, and upon their heirs, executors, successors and assigns.
          p. Entire Agreement; Construction. This Lease supersedes and cancels
all prior negotiations between the parties, and no changes shall be effective
unless in writing signed by both parties. Landlord and Tenant acknowledge and
agree that neither party has relied upon any statements, representations,
agreements or warranties except those expressed in this Lease, and that this
Lease contains the entire agreement of the parties hereto with respect to the
subject matter hereof. The fact that one of the parties to this Lease may be
deemed to have drafted or structured any provision of this Lease shall not be
considered in construing or interpreting any particular provision of this Lease,
either in favor of or against such party, and Landlord and Tenant hereby waive
any applicable rules of construction or interpretation to the contrary.
          q. Good Standing. If requested by Landlord, Tenant shall furnish
appropriate legal documentation evidencing the valid existence in good standing
of Tenant, and the authority of any person signing this Lease to act for the
Tenant.





TT
 
INITIALS
 
LL



24



--------------------------------------------------------------------------------



 



          r. Terminology. The singular shall include the plural, and the
masculine, feminine or neuter includes the other.
          s. Headings. Headings of sections are for convenience only and shall
not be considered in construing the meaning of the contents of such section.
          t. Choice of Law. This Lease shall be interpreted and enforced in
accordance with the laws of the State in which the Premises are located.
          u. Effective Date. The submission of this Lease to Tenant for review
does not constitute a reservation of or option for the Premises, and this Lease
shall become effective as a contract only upon the execution and delivery by
both Landlord and Tenant. The date of execution shall be entered on the top of
the first page of this Lease by Landlord, and shall be the date on which the
last party signed the Lease, or as otherwise may be specifically agreed by both
parties. Such date, once inserted, shall be established as the final day of
ratification by all parties to this Lease, and shall be the date for use
throughout this Lease as the “Effective Date”.
          30. SPECIAL CONDITIONS. The following special conditions, if any,
shall apply, and where in conflict with earlier provisions in this Lease shall
control:
          a. RADON. THE FOLLOWING DISCLOSURE IS MADE PURSUANT TO SECTION 404.056
OF THE FLORIDA STATUTES: RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT,
WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT
HEALTH RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT
EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA.
ADDITIONAL INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM
YOUR COUNTY PUBLIC HEALTH UNIT.
          31. ADDENDA AND EXHIBITS. If any addenda and/or exhibits are noted
below, such addenda and exhibits are incorporated herein and made a part of this
Lease.

  a.   Lease Addendum Number One — “Work Letter”     b.   Lease Addendum Number
Two — “Additional Rent — Operating Expense Pass Throughs”     c.   Lease
Addendum Number Three — “Intentionally Omitted”     d.   Lease Addendum Number
Four — “Intentionally Omitted”     e.   Lease Addendum Number Five — “Tenant
Parking Agreement”     f.   Exhibit A — Premises     g.   Exhibit B — Rules and
Regulations     h.   Exhibit C — Commencement Agreement





TT
 
INITIALS
 
LL



25



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in three
originals, all as of the day and year first above written.

                          LANDLORD:     WITNESSES:       HIGHWOODS/FLORIDA
HOLDINGS, L.P.             a Delaware limited partnership    
 
               
 
      By:   Highwoods/Florida GP Corp.,    
          /s/ Laurie Alden
          its general partner    
 
               
 
               
          Laurie Alden
      By:             /s/ Daniel E. Woodward    
 
               
Print Name
          Daniel E. Woodward    
 
      Title:   Vice President    
          /s/ Alice Grimm
               
 
               
 
      Date:             11-12-08    
          Alice Grimm
               
 
               
Print Name
                        TENANT:             COMPREHENSIVE BEHAVIORAL CARE, INC.,
    WITNESSES:       a Nevada corporation    
 
               
 
          /s/ Robert J. Landis                  
          /s/ Chatchai Suphawongsirikul
          Signature Line    
 
               
          Chatchai Suphawongsirikul
      By:             Robert J. Landis    
 
               
Print Name
          Print Name    
 
               
          /s/ Jason Schneider
      Title:             CFO    
 
               
Jason Schneider
      Date:             11-11-08    
 
Print Name
               





TT
 
INITIALS
 
LL



26